Pee Cueiam.
The defendant is a foreign corporation and service of the summons and complaint upon it was made by service of the same upon the secretary of state.
Por want of an affidavit of merits judgment by default was taken. This judgment we are asked to open and permit a trial of the issues raised by the complaint and the answer filed by the defendant, which answer was filed within time.
Our examination of the proofs brings us to the conclusion that the failure to file the affidavit of merits was due to an oversight and mistake and that the defendant had a meritorious defense.
The judgment should, therefore, be opened to permit a trial of the issues raised by the pleadings.
Such an order may be taken.